UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7890



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RYAN O’NEIL LITTLE,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-95-105-V; CA-01-379)


Submitted:   February 23, 2005            Decided:   March 11, 2005


Before WILLIAMS, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ryan O’Neil Little, Appellant Pro Se. Robert James Conrad, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ryan O’Neil Little, a federal prisoner, seeks to appeal

the district court’s order denying reconsideration under Fed. R.

Civ. P. 60(b) of the court’s prior order denying his 28 U.S.C.

§ 2255 (2000) motion.        The order is not appealable unless a circuit

justice or judge issues a certificate of appealability. 28 U.S.C.

§ 2253(c)(1) (2000); see Reid v. Angelone, 369 F.3d 363, 368-69,

374 n.7 (4th Cir. 2004).            A certificate of appealability will not

issue    absent    “a    substantial      showing       of    the   denial        of    a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).           A prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find     that   the    district        court’s      assessment      of        his

constitutional      claims     is    debatable    and     that   any   dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record and conclude that Little has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          DISMISSED


                                        - 2 -